DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11410577. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed limitations of the present applicant are recited in the claims of U.S. Patent No. 11410577. The difference being the present applicant recites a sheet of label material throughout the claims whereby U.S. Patent No. 1141057 recites a single sheet of label material, thereby the present application is broader than U.S. Patent No. 1141057.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 8, 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raming, US Patent Application Publication 20020193225.
Regarding claim 1, Raming teaches a shipping and packing label comprising: a single sheet of label material (center section 36 of label 12) configured to be removably attached to a container 16 of a product in an unfolded single layer configuration, the label material (center section 36 of label 12) comprising: a top surface area 32 configured to receive personal information of a recipient 56 of the product, and an opposing bottom surface area 34 configured to receive advertising information 78 associated with the product; and an attachment system (38, 40, 41) operable to removably attach the label material (center section 36 of label 12) to the container 16 in an unfolded single layer configuration such that the bottom surface area 34 is positioned between the top surface area 32 and the container 16, once the label material is attached to the container 16; wherein, the label material (center section 36 of label 12) is operable to be removed from the container 16 by the recipient by hand, in order to remove the personal information 5 from the container and to reveal the advertising information 78 to the recipient.


    PNG
    media_image1.png
    370
    602
    media_image1.png
    Greyscale


Regarding claim 3, Raming teaches the attachment system (38, 40, 41) comprises a portion of a bottom surface boundary region surrounding the bottom surface area 34, the portion of the bottom surface boundary region having an adhesive layer 68 disposed thereon that is operable to removably attach the portion of the bottom surface boundary region to the container 16.
Regarding claim 5, Raming teaches the attachment system comprises: a border region (U-shaped border portion 38, a tear strip 40 and a base strip 41) surrounding the label material 36, the border region (38, 40, 41) being attached to a portion of a perimeter of the label material via series of perforations (42, 44, 46, 48); and the border region (38, 40, 41) having an adhesive layer 68, 70, 72 disposed thereon that is operable to attach to the container 16; wherein the perforations are operable to separate from the perimeter of the label material when the label material is removed from the container.
Regarding claim 7, Raming teaches the series of perforations (42, 44, 46, 48) extend along the entire perimeter of the label material.
Regarding claim 8, Raming teaches a single sheet of second label 14 material positioned directly adjacent and below the first sheet 36 of label material, the second label material 14 including a top surface area configured to receive advertising information associated with the product. (See ¶0021 and figure 5)
Regarding claim 14, Raming teaches a shipping and packing label and a method comprising: providing a privacy label system having a single sheet of label material (center section 36 of label 12) configured to be removably attached to a container 16 of a product in an unfolded single layer configuration; disposing personal information 56 of a recipient of the product on a top surface area of the label material; disposing advertising information 78 associated with the product on an opposing bottom surface area of the label material (center section 36 of label 12); attaching an attachment system (38, 40, 41) of the privacy label system to the container 16, the attachment system removably attaching the label material to the container 16 in an unfolded single layer configuration such that the bottom surface area is positioned between the top surface area and the container, once the label material is attached to the container 16; and removing the label material of the privacy label system from the container by the recipient by hand, in order to remove the personal information from the container and to reveal the advertising information to the recipient.
Regarding claim 16, Raming teaches removably attaching a portion of a bottom surface boundary region of the privacy label system to the container.
Regarding claim 18, Raming teaches attaching a border region of the privacy label system to the container, the border region surrounding the label material, the border region being attached to a portion of a perimeter of the label material via series of perforations, wherein the perforations are operable to separate from the perimeter of the label material when the label material is removed from the container.
Claims 1, 2, 3, 5, 8, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartl, US Patent 5340158.
Regarding claim 1, Bartl teaches a packing list and shipping label comprising: a single sheet of label material 19 configured to be removably attached to a container 11 of a product in an unfolded single layer configuration, the label material 19 comprising: a top surface area (figure 1) configured to receive personal information of a recipient of the product, and an opposing bottom surface area (figure 3, 4, 6) configured to receive advertising information associated with the product; and an attachment system 21 operable to removably attach the label material19 to the container 11 in an unfolded single layer configuration such that the bottom surface area is positioned between the top surface area and the container 11, once the label material 19 is attached to the container 11; wherein, the label material 19 is operable to be removed from the container 11 by the recipient by hand, in order to remove the personal information 23 from the container and to reveal the advertising information to the recipient.

    PNG
    media_image2.png
    338
    427
    media_image2.png
    Greyscale

Regarding claim 2, Bartl teaches a tab section 43 attached to the label material 19, the tab section 40 configured to be pulled by hand to remove the attached label material from the container.
Regarding claim 3, Bartl teaches the attachment system 21 comprises a portion of a bottom surface boundary region surrounding the bottom surface area, the portion of the bottom surface boundary region having an adhesive layer (not labeled) disposed thereon that is operable to removably attach the portion of the bottom surface boundary region to the container 11. (Column 2, lines 53-56).
Regarding claim 5, Bartl teaches the attachment system 21 comprises: a border region 21 surrounding the label material 19, the border region 21 being attached to a portion of a perimeter of the label material 19 via series of perforations 17; and the border region 21 having an adhesive layer (Not labeled, Column 2, lines 53-56) disposed thereon that is operable to attach to the container 11; wherein the perforations 17 are operable to separate from the perimeter of the label material when the label material is removed from the container.
Regarding claim 8, Barlt teaches a single sheet of second label 23 material positioned directly adjacent and below the first sheet 19 of label material, the second label material 23 including a top surface area configured to receive advertising information associated with the product.
Regarding claim 9, Bartl teaches a packing list and shipping label comprising a single sheet of label material 19 configured to be removably attached to a container 11 of a product in an unfolded single layer configuration, the label material 19 comprising: a top surface area (figure 1) configured to receive personal information of a recipient of the product, and an opposing bottom surface area (figure 3) configured to receive advertising information associated with the product; an attachment system 21 operable to removably attach the label material 19 to the container 11 in an unfolded single layer configuration such that the bottom surface area is positioned between the top surface area and the container 11, once the label material 19 is attached to the container 11; and a tab section 42 attached to the label material 19, the tab section 43 configured to be pulled by hand to remove the attached label material 19 from the container 11; wherein, the label material 19 is operable to be removed from the container 11 by the recipient pulling the tab section by hand, in order to remove the personal information from the container and to reveal the advertising information to the recipient.
Regarding claim 10, Bartl teaches the attachment system 21 comprises a portion of a bottom surface boundary region surrounding the bottom surface area, the portion of the bottom surface boundary region having an adhesive layer (not labeled, column 2, lines 53-56) disposed thereon that is operable to removably attach the portion of the bottom surface boundary region to the container.
Regarding claim 12, Bartl teaches the attachment system 21 comprises: a border region 21 surrounding the label material 19, the border region 21 being attached to a portion of a perimeter of the label material via series of perforations 17; and the border region having an adhesive layer (not labeled, column 2, lines 53-56) disposed thereon that is operable to permanently attach to the container; wherein the perforations 17 are operable to separate from the perimeter of the label material 19 when the tab section 43 is pulled by hand, in order to remove the label material from the container.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Raming, US Patent Application Publication 20020193225 or Bartl, US Patent 5340158.
Neither Raming nor Bartl teach the container being one of a 1 inch outside diameter or smaller pharmacy prescription vial or a number 10 or smaller envelope. The examiner takes OFFICIAL NOTICE that attaching labels to an envelope is old and well known in the art and would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to using the shipping labels taught by either Raming or Bartl on a shipping envelope as means to provide information about the sender or recipient of the package.
Allowable Subject Matter
Claims 4, 6, 11, 15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631